Title: From Benjamin Franklin to Arthur Lee, 24 January 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy. Jan. 24. 79—
Being desirous of thoroughly understanding M. Monthieu’s Accounts, which I am much press’d by him to settle, I request you would please to send me by the Bearer all the Papers you have relating to it.— I should be glad also to have Mr Grands first Accounts, with Mr Deane’s Remarks upon them—
I have the honour to be Sir, Your most obedient humble Servant
B Franklin
Honourable Arthur Lee Esqr
 
Addressed: To / The honourable Arthur Lee Esqr / Chaillot.
Notation: On Mr. Monthieus Accts. Jany. 2d. 1779
